IN THE SUPREME COURT OF THE STATE OF NEVADA


                   JOHN BORGER; AND SHERRI                                   No. 81764
                   BORGER.
                   Appellants,
                   vs.
                                                                                      FILED
                   POLARIS INDUSTRIES, INC.,                                          MAR 1 6 2022
                   Respondent.                                                      ELIZABETH A. BROWN
                                                                                  CLERK OF S ?RENE COURT
                                                                                 BY
                                              ORDER OF AFFIRMANCE

                                  This is an appeal from a district court order dismissing a
                   products liability action. Eighth Judicial District Court, Clark County;
                   Kathleen E. Delaney, Judge.
                                  Appellants John and Sherri Borger (collectively, "the Borgers")
                   appeal from a district court order dismissing their products liability action
                   for forum non conveniens. In October 2016, while vacationing at Lake
                   Havasu, Arizona, Sherri Borger was severely injured in an off-road vehicle
                   accident.1 The Borgers, who lived in Minnesota at the time of the accident,
                   had rented the off-road vehicle shortly before the accident from Sandbar
                   Powersports, LLC, a Nevada company operating in Arizona. While the
                   family was driving in the vehicle, it rolled, pinning Sherri's right arm above
                   the elbow and nearly severing it. Lake Havasu's fire department and
                   emergency medical services, the Lake Havasu police department, and the
                   Mohave County Sheriffs Office all responded to the accident. Sherri was
                   initially flown to Havasu Regional Medical Center in Arizona and then
                   transferred that sarne day to University Medical Center (UMC) in Las
                   Vegas, where her arrn was amputated.




                         1   We recount the facts only as necessary for our disposition.
SUPREME COURT
      Of
    NEVADA

(0) I947A .401.•
                                                                                            ,g-0131(i
              The vehicle was designed, tested, and manufactured in
Minnesota by Polaris Industries, Inc., a Minnesota company, who sold it to
an Arizona dealership. Sandbar's vehicle rental agreement, which the
Borgers signed, stated that the agreement and any disputes arising from it
would be governed by Arizona law.
              In March 2017, the Borgers sued Sandbar in Nevada, and
Sandbar filed a counterclaim. In November 2017, the Borgers amended the
complaint to include claims against Polaris for product liability design and
marketing defects, breach of warranty, and negligent design and
marketing. Sandbar thereafter reached a settlement agreement with the
Borgers, and in January 2019, Polaris moved to dismiss for forum non
conveniens. Polaris argued that because Sandbar had settled, the Borger's
case was entirely about the vehicle's design and manufacture. Polaris
pointed out that it had not yet produced any documents, nor had any of its
representatives been deposed or expert discovery conducted. Polaris argued
that the case no longer had connections to Nevada and explained that it
would be difficult to compel key witnesses to testify unless trial proceeded
in Arizona.
              The district court granted Polaris's motion to dismiss for forum
non conveniens. The Borgers appeal.
              NRS 13.050 allows a court, upon a party's motion, to move the
trial's location when doing so would be convenient for the witnesses and
promote the ends of justice. In deciding a motion to dismiss for forum non
conveniens, the court must consider three factors: (1) "the level of deference
owed to the plaintiffs forum choice," (2) "whether an adequate alternative
forum exists," and (3) whether dismissa] is warranted given public and




                                       2
                      private interest factors.2 Provincial Gov't of Marinduque v. Placer Dome,
                      Inc., 131 Nev. 296, 300-01, 350 P.3d 392, 396 (2015) (internal quotation
                      marks omitted). Dismissal is appropriate where exceptional circumstances
                      exist and the factors "weigh strongly in favor of another forum." Id. at 301,
                      350 P.3d at 396 (internal quotation marks omitted). We review a district
                      court's order dismissing an action for forum non conveniens for an abuse of
                      discretion. Id. at 300, 350 P.3d at 395-96. An abuse of discretion occurs
                      where the decision is "arbitrary, fanciful, or unreasonable, or where no
                      reasonable [person] would take the view adopted by the trial court."
                      Imperial Credit v. Eighth Judicial Dist. Court, 130 Nev. 558, 563, 331 P.3d
                      862, 866 (2014) (alternation in original) (internal quotation marks
                      omitted)).




                            2A party must also support a motion for dismissal based on forum non
                      conveniens with affidavits so that the district court can assess whether
                      extraordinary circumstances exist. Mountain View Recreation, Inc. v.
                      Imperial Commercial Cooking Equip. Co., 129 Nev. 413, 419, 305 P.3d 881,
                      885 (2013). Here, Polaris submitted an affidavit stating that the product at
                      issue was designed, tested, and manufactured in Minnesota; all employees
                      with relevant information and documents are in Minnesota; and the vehicle
                      was sold to an Arizona dealership. The motion to dismiss also included
                      excerpts from transcripts of sworn depositions and other apparently
                      admissible evidence. We therefore conclude that the district court had
                      sufficient information here to determine that dismissal was appropriate.

                            The dissent points out that the affidavit does not directly address the
                      hardships or convenience of its witnesses, and this is a true observation.
                      However, the district court could reasonably conclude that the evidence
                      strongly favored litigation in Arizona even without more specific allegations
                      of hardship. After all, the district court has to engage with numerous
                      "public and private interest factors." Placer Dome, 131 Nev. at, 302-305,
                      350 P.3d at 397-98.
SUPREME COMIT
        OF
     NEVADA
                                                           3
(0) 1947A    41110,


                                                                                                      1
                                   We conclude the district court did not abuse its discretion under
                      these facts. Although t he Borger's choice of forum is entitled to deference,3
                      the other two Placer Dome factors weigh heavily in favor of dismissal here.4
                      The Borgers did not include claims against Polaris until over eight months
                      after they filed their initial complaint and over a year after the accident,
                      and the record shows that minimal, if any, discovery has been conducted as
                      to the specific claims against Polaris.5 The Borgers do not reside in Nevada
                      and the record suggests that none of the key witnesses reside in Nevada.
                      We deterrnine the following to be persuasive: (1) the vehicle was designed,
                      tested, and manufactured in Minnesota; (2) the vehicle was sold to an
                      Arizona dealership, the Borgers rented the vehicle in Arizona and agreed
                      Arizona law would control in the event of any dispute; (3) the accident
                      occurred in Arizona; (4) the first responders were from Arizona; and (5)
                      Sherri was initially treated at an Arizona hospital. Therefore, all of the
                      witnesses testifying to the accident's immediate aftermath, as well as to the
                      vehicle's design, testing, manufacture, and upkeep, reside outside Nevada.6


                            3Whi1e    we have never held that a plaintiff s Nevada forum choice is
                      entitled to less deference when the plaintiffs are not Nevada residents, and
                      we do not resolve that point here, we note that we have held a foreign
                      plaintiffs choice of foruni inside the United States is entitled to less
                      deference. Placer Dome, 131 Nev. at 301, 350 P.3d at 396.

                            4The   Borgers conceded below that Arizona is an appropriate
                      alternative forum.

                            5Moreover,  the district court ordered that discovery produced during
                      the Nevada case may be used in the re-filed case and that Polaris is to waive
                      formal service of process requirements for the re-filed case.

                            6We  recognize Polaris could have compelled first responders in
                      Arizona to submit to a deposition in Arizona for the Nevada case. See Quinn
                      v. Eighth Judicial Dist. Court, 134 Nev. 25, 29-30, 410 P.3d 984, 987-88
                                                                               continued on next page . . .
SUPREME Copra
     Of
     NEVADA
                                                            4
10) 1947A   aiePtip
Sherri's treatment at UMC is not the subject of this dispute, and because
Sandbar has been dismissed from the case, the case no longer has ties to
Nevada.7 Arizona is therefore an adequate alternative forum for the case,
and both public and private interests weigh in favor of dismissal, whereas
nothing remains to tie the case to Nevada, there are substantial ties to
Arizona, and Arizona is a convenient forum for the accident's witnesses. In
this complex product liability case that will undoubtedly require extensive
testimony and many expert witnesses, we cannot say the district court's
decision was arbitrary, fanciful, or unreasonable.8 See Imperial Credit, 130
Nev. at 563, 331 P.3d at 866. Accordingly, we
            ORDER the judgment of the district court AFFIRMED.



                                             Ale;11-Lt..0
                                    Stiglich


                                                                    J.
                                    Silver

(2018). Under the facts of this particular case, however, witness
convenience strongly favors an Arizona forum.

      7 Notab1y  too, the parties can subpoena certified records from UMC
should the case proceed in Arizona. See NRS 53.100-.200 (Nevada's version
of the Uniform Interstate Depositions and Discovery Act). To the extent the
Borgers argue the settlement is not grounds for a forum non conveniens
motion, we note the settlement is one of multiple factors demonstrating
extraordinary circumstances favoring dismissal here.

      8As  neither NRS 13.050 nor Placer Dome impose a time restriction on
a party's ability to bring a motion for forum non conveniens, we disagree
with the Borgers argument that the m otion here was untimely, particularly
where Polaris had only been in the action for a little over a year at the time
it made the motion, and little, if any, discovery relevant to the complex
product liability claims against Polaris has been conducted.


                                      5
                   HARDESTY, J., dissenting:
                          "Dismissal for forum non conveniens is appropriate only in
                   exceptional circumstances when the factors weigh strongly in favor of
                   another forum." Provincial Gov't of Marinduque v. Placer Dome, Inc., 131
                   Nev. 296, 301, 350 P.3d 392, 396 (2015) (emphasis added) (internal
                   quotation marks omitted). Further, "[a] motion . . . based on forum non
                   conveniens must be supported by affidavits so that the district court can
                   assess whether there are any factors present that would establish such
                   exceptional circumstances." Mountain View Recreation, Inc. v. Imperial
                   Commercial Cooking Equip. Co., 129 Nev. 413, 419, 305 P.3d 881, 885
                   (2013) (emphasis added). "General allegations regarding inconvenience or
                   hardship are insufficient because [a] specific factual showing must be
                   made." Id. (alteration in original) (internal quotation marks omitted). And
                   we have opined that a party's or its employees convenience is irrelevant
                   when considering such motions. Id. at 419 n.4, 305 P.3d at 885 n.4 (citing,
                   among others, Said v. Strong Mem'l Hosp., 680 N.Y.S.2d 785, 786 (App. Div.
                   1998)).
                               This court has established a clear framework to determine
                   whether a case shall be dismissed for forum non conveniens. We review a
                   district court's application of the framework for an abuse of discretion,
                   Placer Dome, 131 Nev. at 300, 350 P.3d at 395-96, and disregarding the
                   affidavit requirement in the framework, or adding an entirely new standard
                   concerning a plaintiffs preference, constitutes an abuse of that discretion.
                   For these reasons, I respectfully dissent.
                               NRS 13.050(2)(c) provides that "[t]he court may, on motion or
                   stipulation, change the place of the proceeding . . [w]hen the convenience
                   of the witnesses and the ends of justice would be promoted by the change."
                   We have established a three-part test for district courts to consider "[w]hen
SUPREME COURT
      OF
    NEVADA
                                                         6
10) 1947A colao.
                      deciding a motion to dismiss for forum non conveniens." Placer Dome, 131
                      Nev. at 300-01, 350 P.3d at 396. First. the "court must . . . determine the
                      level of deference owed to the plaintiffs forum choice." Id. at 300, 350 P.3d
                      at 396. Second, "a district court must determine whether an adequate
                      alternative forum exists." Id. at 301, 350 P.3d at 396 (internal quotation
                      marks omitted). And third, TV an adequate alternative forum does exist,
                      the court must then weigh public and private interest factors to determine
                      whether dismissal is warranted." Id.
                                  In the first instance, Polaris has not met the evidentiary burden
                      necessary for the district court to decide its motion to dismiss for forum non
                      conveniens. It is undisputed that the affidavit supporting Polaris's motion
                      to dismiss did not address the hardships or convenience of its witnesses, or
                      exceptional circumstances to warrant dismissal, as required under
                      Mountain View. See Mountain View, 129 Nev. at 419, 305 P.3d at 885.
                      InAead, Polaris argues that the affidavit requirement "is a matter of form
                      over substance," and that "the record already contained most of the facts
                      speaking to Nevada's three-part test." Similarly, the majority also
                      dismisses this issue by concluding, without analysis, that "the district court
                      could reasonably conclude that the evidence strongly favored litigation in
                      Arizona even without more specific allegations of hardship." Majority, ante
                      at 3 n.2. But this is not what Mountain View requires! Mountain View
                      clearly requires an affidavit be attached to a forum non conveniens motion
                      to dismiss that demonstrates specific instances of inconvenience or
                      hardship. 129 Nev. at 419, 305 P.3d at 885.
                                  The only affidavit that Polaris provided was from Blake
                      Anderson, a "Senior Project Engineee at Polaris. Anderson merely attested
                      generally to the facts contained in the motion to dismiss, the headquarter
                      location of Polaris, the model of off-road vehicle involved, and where the
SUPREME COUR
        OF
     NEVADA
                                                            7
(0) I 947A 4416114.
                    vehicle was manufactured and sold. Anderson did not attest as to why
                    Arizona is more convenient. The fact that Polaris is located out of state is
                    of no consequence, because both the chosen forum and the alternative forum
                    are not Polaris's headquarters. Polaris will have to travel to the west coast
                    regardless. Further, there is no evidence in the record, beyond Polaris's
                    counsel's statements, to demonstrate that the Sandbar employees and the
                    first responders are unwilling to travel to Nevada. See Nev. Ass'n Servs.,
                    Inc. v. Eighth Judicial Dist. Court, 130 Nev. 949, 957, 338 P.3d 1250, 1255
                    (2014) (explaining that lalrguments of counsel . . . are not evidence and do
                    not establish the facts of the case" (internal quotation marks omitted)). In
                    fact, to the contrary, Polaris was present and participated in the depositions
                    of the Sandbar employees in Nevada during the one year and three months
                    before it brought the motion to dismiss for forum non conveniens.
                                This is the type of speculation that this court was trying to avoid
                    in Mountain View when it required an affidavit and stated that Ideneral
                    al1egations regarding inconvenience or hardship are insufficient." 129 Nev.
                    at 419, 305 P.3d at 885. The majority, like the district court, minimize this
                    requirernent and instead change the standard for forum non conveniens
                    motions, allowing any minimal showing to dismiss a case, rather than
                    "exceptional circumstances." Placer Dome, 131 Nev. at 301, 350 P.3d at 396
                    (internal quotation marks omitted). The lack of a proper affidavit under
                    Mountain View alone requires reversal.
                                Lastly, the majority completely disregards the district court's
                    erroneous application of the three-part Placer Dome test. The first
                    requirement in Placer Dorne is that a district court "must . . . determine the
                    level of deference owed to the plaintiff s forum choice." 131 Nev. at 300, 350
                    P.3d at 396. Here, the district court found that "the [Borgers] choice of
                    forum is entitled to lesser deference because it is not the [Borgersr]
SUPREME COURT
      OF
    NEVADA
                                                          8
10) 1947A csgibc.
residence." This court has held that a "plaintiff s choice of forum is entitled
to great deference, but a foreign plaintiffs choice of a United States forum
is entitled to less deference." Placer Dome, 131 Nev. at 301, 350 P.3d at 396.
However, we have never made a distinction between a plaintiff who resides
within the state versus one who resides outside of the state. And why would
we? At the inception of this lawsuit, Nevada was the only place that the
Borgers could properly bring suit against Sandbar because it is a Nevada-
based LLC. Polaris and the majority fail to provide any reasoning as to why
a plaintiff should be entitled to lesser deference, after correctly filing a
lawsuit in a proper forum, just because the plaintiff does not live in that
forum. By ignoring the district court's conclusion, the majority is adopting
an entirely new standard in Nevada regarding deference to a plaintiffs
forum choice, devoid of analysis. The district court made an erroneous
conclusion of law, which requires reversal. See Dewey v. Redevelopment
Agertcy of Reno, 119 Nev. 87, 93, 64 P.3d 1070, 1075 (2003) (reviewing
questions of law de novo).
            Accordingly, for the foregoing reasons, I respectfully dissent.




                                                                     J.



cc:   Hon. Kathleen E. Delaney, District Judge
      Stephen E. Haberfeld, Settlement Judge
      Chad A. Bowers, Ltd.
      Kaster, Lynch, Farrar & Ball, LLP
      Sgro & Roger
      Faegre Drinker Biddle & Reath, LLP
      Eighth District Court Clerk




                                      9